Title: To Benjamin Franklin from Antoine Court de Gébelin, 2 November 1779
From: Gébelin, Antoine Court de
To: Franklin, Benjamin


Monsieur & T.C.F.
2e. 9bre. 79
J’esperois trouver le moment de vous rendre mes devoirs et de vous porter le 6e. vole. du Monde Prim. pour lequel vous m’avez fait l’honneur de souscrire, lorsque j’en ai toujours été empeché par une suite d’evenemens de toute espece. Je prens donc la liberté de vous l’envoyer, avec une reconnoissance pour le volume suivant.
J’y joins egalement un exemplaire pour M. Adams, avec une quittance, dans l’esperance que vous voudrez bien l’aquitter.
Je serai très flatté si ce nouveau Volume a l’avantage de vous plaire; personne n’etant plus jaloux de votre aprobation que celui qui est avec la plus haute estime & les sentimens les plus distingués Monsieur & T.C.F. Votre très h. & tr. ob. Serviteur
Court DE Gebelin
